UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G UNDER THE SECURITIES EXCHANGE ACT OF 1934 (Amendment No. ) * REVA Medical, Inc. (Name of Issuer) COMMON STOCK, PAR VALUE $0.0 (Title of Class of Securities) 76133E 109 (CUSIP Number) December 31, 2010 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: £ Rule 13d-1(b) £ Rule 13d-1(c) Q Rule 13d-1(d) * The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 76133E 109 13G Page 2 of 8 1. NAMES OF REPORTING PERSONS Saints Capital Everest, L.P. 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)£ (b)Q 3. SEC USE ONLY 4. CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5. SOLE VOTING POWER 6. SHARED VOTING POWER - 0 - 7. SOLE DISPOSITIVE POWER 8. SHARED DISPOSITIVE POWER - 0 - 9. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES£ N/A PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 14.0%(2) TYPE OF REPORTING PERSON PN Includes 909,epositary Interests that are convertible at the option of the holder into shares of Common Stock on a 10-for-1 basis. The percentage is calculated based on 32,760,503 shares of Common Stock outstanding on December 31, 2010. CUSIP No. 76133E 109 13G Page 3 of 8 1. NAMES OF REPORTING PERSONS Saints Capital Everest, LLC 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)£ (b)Q 3. SEC USE ONLY 4. CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5. SOLE VOTING POWER 6. SHARED VOTING POWER - 0 - 7. SOLE DISPOSITIVE POWER 8. SHARED DISPOSITIVE POWER - 0 - 9. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES£ N/A PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 14.0%(2) TYPE OF REPORTING PERSON OO Includes 909,epositary Interests that are convertible at the option of the holder into shares of Common Stock on a 10-for-1 basis. The percentage is calculated based on 32,760,503 shares of Common Stock outstanding on December 31, 2010. CUSIP No. 76133E 109 13G Page 4 of 8 Item 1(a). Name of Issuer: REVA Medical, Inc. Item 1(b). Address of Issuer’s Principal Executive Offices: REVA Medical, Inc. 5751 Copley Drive, Suite B San Diego, CA 92111 Item 2(a). Name of Persons Filing: This statement is filed on behalf of the following persons with respect to shares of Common Stock beneficially owned by such persons: (i)Saints Capital Everest, L.P., a Delaware limited partnership (“SCELP”), with respect to shares of Common Stock held directly; and (ii)Saints Capital Everest, LLC, a Delaware limited liability company (“SCELLC), as general partner of SCELP, with respect to shares of Common Stock held directly by SCELP. The foregoing persons are hereinafter referred to collectively as the “Reporting Persons.”Any disclosures herein with respect to persons other than the Reporting Persons are made on information and belief after making inquiry to the appropriate party. Item 2(b). Address of Principal Business Office or, if None, Residence: The address of the principal business office of the Reporting Persons is: 475 Sansome Street, Suite 1850 San Francisco, CA 94111 Item 2(c). Citizenship: Saints Capital Everest, L.P. is a limited partnership organized under the laws of the State of Delaware. Saints Capital Everest, LLC is a limited liability company organized under the laws ofthe State of Delaware. Item 2(d). Title of Class of Securities: Common Stock, par value $0.0001 per share (the “Common Stock”). Item 2(e). CUSIP Number: 76133E 109 CUSIP No. 76133E 109 13G Page 5 of 8 Item 3. If this statement is filed pursuant to §§240.13d-1(b) or 240.13d-2(b) or (c), check whether the person filingisa: (a) £ Broker or dealer registered under Section 15 of the Act; (b) £ Bank as defined in Section 3(a)(6) of the Act; (c) £ Insurance company as defined in Section 3(a)(19) of the Act; (d) £ Investment company registered under Section 8 of the Investment Company Act of 1940; (e) £ An investment adviser in accordance with §240.13d-1(b)(1)(ii)(E); (f) £ An employee benefit plan or endowment fund in accordance with §240.13d-1(b)(1)(ii)(F); (g) £ A parent holding company or control person in accordance with §240.13d-1 (b)(1)(ii)(G); (h) £ A savings association as defined in Section 3(b) of the Federal Deposit Insurance Act; (i) £ A church plan that is excluded from the definition of an investment company under section 3(c)(14) of the Investment Company Act; (j) £ A non-U.S. institution in accordance with §240.13d-1(b)(1)(ii)(J); (k) £ Group, in accordance with §240.13d-1(b)(1)(ii)(K). If filing as a non-U.S. institution in accordance with §240.13(d)-1(b)(1)(ii)(J), please specify the type of institution: . Item 4. Ownership. Provide the following information regarding the aggregate number and percentage of the class of securities of the issuer identified in Item 1. (a)Amount beneficially owned: Reporting Person Shares Saints Capital Everest, LP Saints Capital Everest, LLC (b)Percent of class: Reporting Person Percent Saints Capital Everest, LP 14.0% Saints Capital Everest, LLC 14.0% (c)Number of shares as to which such person has: (i)Sole power to vote or to direct the vote: Reporting Person Shares Saints Capital Everest, LP Saints Capital Everest, LLC (ii)Shared power to vote or to direct the vote:-0- (iii)Sole power to dispose or to direct the disposition of: Reporting Person Shares Saints Capital Everest, LP Saints Capital Everest, LLC (iv)Shared power to dispose or to direct the disposition of:-0- (1)Includes 909,epositary Interests that are convertible at the option of the holder into shares of Common Stock on a 10-for-1 basis. CUSIP No. 76133E 109 13G Page 6 of 8 Item 5. Ownership of Five Percent or Less of a Class. If this statement is being filed to report the fact that as of the date hereof the reporting person has ceased to be the beneficial owner of more than five percent of the class of securities, check the following£. Item 6. Ownership of More than Five Percent on Behalf of Another Person. See Items 2 and 4. Item 7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on by the Parent Holding Company or Control Person. Not applicable. Item 8. Identification and Classification of Members of the Group. Not applicable. Item 9. Notice of Dissolution of Group. Not applicable. Item 10. Certification. Not applicable. CUSIP No. 76133E 109 13G Page 7 of 8 SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Date: March 4, 2011 SAINTS CAPITAL EVEREST, L.P. By: Saints Capital Everest, LLC Its General Partner By: /s/ Scott Halsted Name: Scott Halsted Title: Managing Member SAINTS CAPITAL EVEREST, LLC By: /s/ Scott Halsted Name: Scott Halsted Title: Managing Member CUSIP No. 76133E 109 13G Page 8 of 8 Index Exhibit SCHEDULE 13G Exhibit Number Exhibit Description 1 Joint Filing Agreement EXHIBIT 1 JOINT FILING AGREEMENT In accordance with Rule 16a-3(j) and Rule 13d-1(k)(1) and under the Securities Exchange Act of 1934, as amended, the undersigned agree to the joint filing on behalf of each of them of Forms 3, 4, 5 and Schedules 13D and 13G (including any and all amendments thereto) with respect to the Common Stock, par value $0.0001 per share, of REVA Medical, Inc. and further agree that this Joint Filing Agreement shall be included as an exhibit to such joint filings. The undersigned further agree that each party hereto is responsible for the timely filing of such Forms 3, 4, 5 and Schedules 13D and l3G and any amendments thereto, and for the completeness and accuracy of the information concerning such party contained therein; provided that no party is responsible for the completeness or accuracy of the information concerning any other filing party, unless such party knows or has reason to believe that such information is inaccurate. This Joint Filing Agreement may be executed in one or more counterparts, each of which shall be deemed to be an original instrument, but all of such counterparts together shall constitute one agreement. In evidence thereof, the undersigned, being duly authorized, hereby execute this Joint Filing Agreement as of March 4, 2011. SAINTS CAPITAL EVEREST, L.P. By: Saints Capital Everest, LLC Its General Partner By: /s/ Scott Halsted Name: Scott Halsted Title: Managing Member SAINTS CAPITAL EVEREST, LLC By: /s/ Scott Halsted Name: Scott Halsted Title: Managing Member
